DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 14, 2022, has been entered.
Claims 1 and 7 are amended; claim 2 is canceled.
The applicant contends that the cited prior art fails to disclose a filtering portion “provided below a transfer path” and “provided to face the exhaust port,” as claim 1 recites presently. Both Ishizawa and Yamazaki situate their filtering portions above the transfer path in order to jet a gas to the substrate’s upper surface. Thus, relocating the filtering portion of the prior art below the transfer path would undermine the device’s intended purpose (pp. 8-9).
In response, the examiner does not accept these conclusions in their entirety. The Office concedes that lowering Ishizawa’s filtering portion would destroy its intended purpose, but this is not the case with Yamazaki. Unlike Ishizawa, who uses a gas supply port to displace particles from a substrate, the latter avails the filtering portion (37) to “gradually” purge the process chamber [0039]. As would be apparent to one of ordinary skill, the height of the filtering portion is not critical to this objective. Ishibashi, for instance, effectively delivers a gas stream from a port (221) in the chamber floor ([0029]; Fig. 2). In view of this evidence, one of ordinary skill would understand the operation of Yamazaki’s filtering portion at a height just below the transfer path to have a reasonable expectation of success. 
Regarding the other amendments, the examiner has modified the rejections to incorporate a reference, Ikeda, teaching an exhaust port disposed in a chamber sidewall. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al., US 2016/0169766, in view of Yamazaki, US 2011/0000232, and Ikeda et al., US 5,433,780.
Claim 1: Ishibashi discloses a vacuum transfer module, comprising (Fig. 1):
A housing (TM) whose interior is kept in a vacuum atmosphere [0024];
Wherein a load-lock (LLM) and processing (PM) module are connected laterally to an outside of the housing [0028];
An articulated arm (131), i.e., the “transfer mechanism,” configured to rotate around a rotary shaft fixed inside the housing;
Wherein the arm transfers a workpiece between the load-lock and processing modules [0051];
A gas supply port (221) which supplies an inert gas to the housing’s interior [0073];
An exhaust port (211) which exhausts the interior of the housing;
Wherein the angle between the exhaust and gas supply ports, as centered by the rotary shaft, is between 100 to 260 degrees – approximately 180 degrees, as delineated by Figure 1. 
Although it appears that Ishibashi’s supply port (221) is oriented directly opposite the exhaust port (211), simply turning the body coupled to the supply port an infinitesimal degree would be sufficient to satisfy the limitation requiring said body to “extend…towards an area formed by a greater angle…” Such a minimal modification would have been within the scope of ordinary skill, as it is obvious to try a finite number of predictable solutions.
Ishibashi’s gas supply port does not extend into the housing and, therefore, cannot satisfy the limitations drawn to a filtering portion. In supplementation, Yamazaki disposes a filtering portion (37), formed as a porous ceramic element, within a processing chamber to supply a purge gas at a gradual rate [0039]. Although the filtering portion is located above the transfer path, it is positioned to the side of the substrate support (32), as shown by the plan view of Figure 3. Thus, there exists no structural impediment to lowering the filtering portion to a height below the transfer path. It is the position of the Office that the purge gas can be effectively supplied from a position negligibly beneath the transfer path – Ishibashi, for instance, successfully delivers a gas stream from a port (221) formed in the chamber floor (Fig. 2). Thus, given that: (1) there is no structural barrier to lowering Yamazaki’s filtering portion by a minimal degree, and (2) lowering the filtering portion would not compromise the efficacy of the purge operation, a skilled artisan would have found the suggested modification to be obvious, since it is within the scope of ordinary skill to try an identified, predictable solution with a reasonable expectation of success.
Lastly, regarding the new material, the exhaust ports of both references are formed in the chamber floor. Ikeda, too, describes an embodiment in which the exhaust port (36a) extends from the floor (Fig. 2), yet the reference also contemplates an alternative configuration in which the port (47) passes through the chamber’s sidewall (9, 3-12; Figs. 8-9). Having demonstrated the suitability of both arrangements, the selection of either equivalent for use within Ishibashi’s system would have been within the scope of ordinary skill.
Claims 3-5: Ishibashi is silent regarding the respective lengths between the rotary shaft and the exhaust and supply ports. Even so, availing routine experimentation to optimize these values is an established practice, and it is the Office’s position that discovering the optimum value of a result-effective variable involves only routine skill (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 6: An operator can manipulate the purge and exhaust operations to attain the claimed atmospheric condition – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Ikeda et al., US 5,433,780. Ikeda discloses a vacuum transfer module (30) comprising a transfer arm (32), a gas supply port (33) opened inside the module housing, and an exhaust port (36) (4, 26-46; Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716